TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-96-00261-CV





Pioneer Exploration Company, Appellant


v.


Royce Meares, Appellee





FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT

NO. 11,955, HONORABLE ROYAL HART, JUDGE PRESIDING





PER CURIAM


	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a)(1)(A).
	The appeal is dismissed.


Before Justices Powers, Jones and B. A. Smith
Dismissed on Joint Motion
Filed:  June 26, 1996
Do Not Publish